Citation Nr: 0433759	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, claimed as due to asbestos exposure during 
service.

2.  Entitlement to service connection for urogenital 
disability, claimed as due to asbestos exposure during 
service.

3.  Entitlement to service connection for asbestosis, claimed 
as pulmonary difficulties, claimed as due to asbestos 
exposure during service.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  During a July 20, 2004 Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
requested that his appeal be withdrawn with respect to his 
claim for service connection for a gastrointestinal 
disability.

2.  During a July 20, 2004 Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
requested that his appeal be withdrawn with respect to his 
claim for service connection for a urogenital disability.

3.  Asbestosis is not shown on the latest medical 
examination.  Any current lung symptomatology began many 
years after service and was not caused by any incident of 
service including asbestos exposure.


CONCLUSIONS OF LAW

1.  Regarding the claim for service connection for a 
gastrointestinal disability, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2003).

2.  Regarding the claim for service connection for a 
urogenital disability, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2003).

3.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in  letters dated in August 2001, October 
2002, and June 2003, and in the statement of the case.  He 
was informed of the information and evidence necessary to 
substantiate the claims, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  He has 
also been informed of what evidence was needed to 
substantiate these claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the RO has 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  He also has been afforded pertinent examination.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of some parts of the notice, 
after the adjudication appealed, did not prejudice the claim 
in any way because it was re-adjudicated subsequently by the 
RO on the merits of the claims alone without regard to 
finality of prior decisions.

II.  Factual Background

The veteran's DD Form 214 shows that the veteran served in 
the Navy, including assignment on the USS CALOOSAHATCHEE.  
That form indicates that he was a maintenance engineer.  A 
Navy Occupation and Training History includes a course for 
machine repairman.

The service medical records do not show treatment, complaints 
or diagnoses regarding a lung disorder.  During his February 
1965 RAD (release from active duty) examination, all 
pertinent clinical evaluations were normal.    

There are various private and VA medical records reflecting 
treatment from 1994 through September 2000 for different 
medical conditions and disorders.

The report of a January 1996 VA general examination does not 
show complaints or diagnoses regarding a lung disorder.  The 
veteran reported a history of having had a duodenal ulcer in 
1993.  He had no present complaints regarding that condition.  
On examination of the respiratory system, the veteran denied 
cough and expectoration.  The chest was symmetrical with 
respiratory excursions.  Lungs were clear to percussion and 
auscultation.  

Private medical records from Robert J. Mezey, M.D., FCCP, 
include a December 1998 report regarding X-rays in December 
1992.  That report concludes with comments in which a box was 
checked next to preprinted comments of interstitial lung 
disease consistent with asbestos exposure/asbestos related 
disease.

Private medical records include a June 1999 report of 
pulmonary medical evaluation by Dr. Mezey.  That report shows 
that the veteran reported that during service he worked with 
and around asbestos products when he worked as a machinist's 
mate in the 1960s.  The veteran reported symptoms of being 
short of breath with walking up one flight of stairs.  He 
reported having a questionable history of asthma.  A past 
medical history was recorded which included high blood 
pressure, diabetes, atherosclerotic heart disease with mild 
angina, rhinitis and sinus disease, and leg cramps.  The 
veteran reported that he had smoked from age 18 to 25, one 
pack per day.  

On examination of the lungs, percussion note was resonant, 
crackles were not present, and expiratory wheezes/rhonchi 
were not present.  On pulmonary function studies, all 
findings were normal.  Chest X-ray examination revealed 
normal soft tissues and bony structures; the lung fields had 
an increase in interstitial markings which were small and 
irregular.  ILO perfusion was 1/0.

The report concluded with an impression that the veteran had 
the following evidence for pulmonary asbestosis: (1) history 
of significant exposure to asbestos; (2) a latency period of 
greater than 15 years between the time of exposure and the 
development of signs and symptoms of asbestos related 
disease; and (3) chest X-ray showing small irregular 
opacities with an ILO grading of 1/0.   

The report of a September 2000 VA respiratory examination 
shows that the veteran reported that while in the Navy, he 
worked in the engine room and was exposed to asbestos.  He 
reported that he had no symptoms until four or five years ago 
when he started developing dyspnea on exertion with some 
intermittent cough.  Presently he had no productive cough, no 
sputum, no hemoptysis, and no anorexia.  He complained that 
he does get dyspnea  on exertion if he climbs a flight of 
stairs.  He denied having any asthma.  He takes no medication 
for his lungs and sees no physician specifically for his 
lungs.  The report noted that apparently, X-rays in the past 
had been described from normal to suggestive of interstitial 
fibrosis.  

On examination, breath sounds were clear throughout the 
chest.  The veteran had no wheezing or rales.  The veteran 
reported that he had deliberately lost 20 pounds in the last 
year or so because he was overweight.  There was no evidence 
of any restrictive lung disease or kyphosis, scoliosis, or 
pectus excavatum.  

Associated with the September 2000 VA examination, the 
veteran underwent respiratory function testing and X-ray 
examination.  A medical note regarding the respiratory 
function test contains an interpretation of essentially 
normal spirometric, lung volumes and diffusion capacity 
studies.  A pulmonary function laboratory report contains an 
interpretation that there is a minimal obstructive lung 
defect; the airway obstruction is confirmed by the decrease 
in flow rate at peak flow and flow at 25%, 50%, and 75% of 
the flow volume curve; lung volumes are within normal limits; 
and diffusion capacity is within normal limits.  The report 
of X-ray examination to rule out asbestosis concluded with an 
impression of no acute cardiopulmonary process.  The 
September 2000 VA examination report contains a diagnosis 
that the examiner saw no organic evidence of asbestosis, and 
chest X-ray on May 3, 1999 was described as normal.  

The veteran has submitted lay statements which essentially 
attest that the veteran served on the USS CALOOSAHATCHEE as a 
machinist mate, and performed duties and repairs in the 
engine room, working around asbestos.

The veteran has submitted internet-published material 
regarding asbestosis and occupational lung diseases.

The veteran testified regarding his claims on appeal at a 
July 2004 Travel Board hearing before the undersigned.  He 
testified regarding his duties in service which exposed him 
to asbestos.  He testified that after service he worked, 
including as a plumber, but this did not include work 
exposing him to asbestos.  He also testified regarding 
pertinent medical findings.

III.  Analysis

A.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing, at any 
time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2003). Withdrawal may be made by the 
appellant or by his or his authorized representative. See 38 
C.F.R. § 20.204 (2003).  

In the case at hand, during a July 2004 Travel Board hearing 
the veteran testified that he wanted to withdraw the two 
certified issues of entitlement to service connection for a 
gastrointestinal disability and for a genital urinary 
disability.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal with respect to these 
two issues, and the appeal is dismissed without prejudice.

B.  Service Connection for Asbestosis, Claimed as Pulmonary 
Difficulties

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

However, VA has issued a circular on asbestos-related 
diseases, entitled DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The Board notes that the DVB 
circular has been subsumed verbatim as VA Adjudication 
Procedure Manual M21-1, Part VI, par. 7.21 (M21-1).

M21-1 provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  It is noted that 
an asbestos-related disease can develop from brief exposure 
to asbestos or as a bystander.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that M21-1 
does not create a presumption of exposure to asbestos for any 
class of veterans.  Rather, M21-1 suggests that asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

The clinical diagnosis of asbestosis requires a history of 
asbestos exposure and radiographic evidence of parenchymal 
lung disease.  When considering VA compensation claims, 
rating boards have the responsibility of ascertaining whether 
or not military records demonstrate evidence of asbestos 
exposure in service and to assure that development is 
accomplished to ascertain whether or not there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure.  A determination must then be made as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information noted above.

The evidence shows the veteran had active duty in the Navy 
from 1961 to 1965.  Given his shipboard duties in the Navy, 
the veteran may have had some asbestos exposure during 
service.  He also may have had asbestos exposure after 
service, due to working as a plumber.  

The veteran claims that he has asbestosis, claimed as 
pulmonary difficulties, due to asbestos exposure during 
service.  Medical evidence from the veteran's period of 
service and for many years later shows no lung problems.  
Chronic lung symptomatology was not shown during his active 
duty.  There are various private and VA medical records 
reflecting treatment for different medical conditions and 
disorders beginning only from 1994.  In December 1998, over 
33 years later, a private report interpreting X-ray 
examination in December 1992 noted a finding of parenchymal 
abnormalities consistent with pneumoconiosis.  In that report 
the physician also noted that there was no pleural 
abnormalities consistent with pneumoconiosis or any other 
abnormalities.  That report does contain a concluding finding 
of interstitial lung disease consistent with asbestos 
exposure/asbestos related disease.  In a June 1999 report of 
examination, the same physician indicated that there was 
evidence for pulmonary asbestosis including a history of 
significant exposure to asbestos, and chest X-ray showing 
small irregular opacities with an ILO grading of 1/0.  
However, that physician did not diagnose asbestosis.  

Further, during the September 2000 VA examination, on X-ray 
examination, the impression was that there was no acute 
cardiopulmonary process.  The September 2000 VA examination 
report contains a diagnosis that the examiner saw no organic 
evidence of asbestosis, and chest X-ray on May 3, 1999 was 
described as normal. 

Although private medical evaluations in the 1990s suggested 
there was "evidence for  asbestosis," the 2003 VA 
examination found no asbestosis.  Thus the latest medical 
evidence shows no asbestosis.  Without medical evidence of 
the current existence of a claimed condition, there may be no 
service connection. Degmetich v. Brown, 104 F.3d 1328 (1997).  
As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the weight of the credible evidence demonstrates that 
there is currently no asbestosis, claimed as pulmonary 
difficulties.  The Board concludes that asbestosis was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for asbestosis, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The appeal of the claim of entitlement to service connection 
for a gastrointestinal disability is dismissed.

The appeal of the claim of entitlement to service connection 
for a urogenital disability is dismissed.

Service connection for asbestosis is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



